FILED
                              NOT FOR PUBLICATION                           JAN 08 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 AURA SANTOS-RIVAS, a/k/a Ada                     No. 07-70651
 Martinez,
                                                  Agency No. A028-956-466
               Petitioner,

   v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Aura Santos-Rivas, a native and citizen of Guatemela, petitions for review

of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her motion to reopen. Our jurisdiction is

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LR/Research
governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a

motion to reopen and review de novo claims of constitutional violations in

immigration proceedings. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003).

We deny in part and dismiss in part the petition for review.

       The agency did not abuse its discretion in denying Santos-Rivas’ motion to

reopen as untimely because it was filed in 2006, 18 years after the final order of

deportation, see 8 C.F.R. § 1003.23(b)(1) (motion to reopen must be filed within

ninety days of final order of deportation or prior to September 30, 1996), and

Santos-Rivas failed to establish that any of the regulatory exceptions apply, see 8

C.F.R. § 1003.23(b)(4). It follows that the denial of Santos-Rivas’ motion to

reopen did not violate due process. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.

2000) (requiring error for a due process violation).

       We lack jurisdiction to review the agency’s decision not to invoke its sua

sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See Ekimian v.

INS, 303 F.3d 1153, 1159 (9th Cir. 2002).

       Santos-Rivas’ remaining contentions are unavailing.

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




LR/Research                               2                                      07-70651